       Case 3:19-cv-01533-VLB Document 47 Filed 11/26/19 Page 1 of 5



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
__________________________________________
JAMES BERMAN, CHAPTER 7 TRUSTEE FOR        :     Case No. 3:19-cv-01533-VLB
THE SUBSTANTIVELY CONSOLIDATED             :
ESTATE OF MICHAEL S. GOLDBERG, LLC         :
AND MICHAEL S. GOLDBERG                    :
                                           :
                                           :
           Plaintiff,                      :
                                           :
v.                                         :
                                           :
SCOTT A. LABONTE; SALLY A. LABONTE;        :
SCOTT A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE REVOCABLE TRUST;          :
SALLY A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE REVOCABLE TRUST;          :
SALLY A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE DYNASTY TRUST;            :
ROLAND G. LABONTE; ROLAND G.               :
LABONTE, TRUSTEE OF THE SCOTT A.           :
LABONTE DYNASTY TRUST; ROLAND G.           :
LABONTE, TRUSTEE OF THE ROLAND G.          :
LABONTE REVOCABLE TRUST; MARILYN P.        :
LABONTE; MARILYN P. LABONTE, TRUSTEE       :
OF THE MARILYN P. LABONTE 2015             :
REVOCABLE TRUST; MARILYN P. LABONTE        :
TRUSTEE OF THE MARILYN P. LABONTE          :
REVOCABLE TRUST; JOSEPH W. SPARVERI,       :
JR.; JOSEPH W. SPARVERI, JR., TRUSTEE OF   :
THE SCOTT A. LABONTE DYNASTY               :
TRUST; LAWRENCE J. MARKS;                  :
JULIANO & MARKS, LLC;                      :
PAUL L. BOURDEAU;                          :
and ROBERT A. LANDINO                      :
                                           :
           Defendants.                     :     November 26, 2019
__________________________________________ :


   MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT AND TO
           INCREASE PAGE LIMIT FOR MEMORANDUM OF LAW
        Case 3:19-cv-01533-VLB Document 47 Filed 11/26/19 Page 2 of 5



      The Defendants hereby move for an extension of time, from December 2,

2019 to and including December 13, 2019, to respond to Plaintiff’s Complaint. The

Plaintiff consents to this motion.

      In support of this motion, the undersigned would represent that the

Complaint is 101 pages long and consists of 397 paragraphs asserting RICO claims

against 17 Defendants. The Defendants anticipate filing Motions to Dismiss the

present action, including as discussed below, a consolidated memorandum

addressing those arguments they have in common. However, given the

complexities of the case and the number of Defendants, the Defendants do not

believe they will be able to comply with the present deadline of December 2, 2019

and therefore request a short extension of time to adequately brief the issues. The

Defendants recognize that the timing of their filing will leave the Plaintiff with a

twenty-one (21) day period after to oppose the motion that includes the Christmas

holiday. The Defendants have no objection to a reasonable extension of time if

requested by the Plaintiff. This is Defendants’ first such request for an extension

of time to respond to the Complaint.

      The Defendants also respectfully request that this Court allow for an

increase of the page limit for briefing. As noted, as presently contemplated, the

Defendants seek to file a combined brief on issues common to all of them. They

anticipate they will need an additional 14 pages to cover all of the common issues,

from 46 to 60 pages. Some of the Defendants may choose to file an individual

motion presenting issues unique to them. Those memoranda will be limited to 20

pages in length. The Defendants’ intention is their combined briefing will be more



                                         2
        Case 3:19-cv-01533-VLB Document 47 Filed 11/26/19 Page 3 of 5



efficient for the Court and for the parties and the total briefing will be fewer pages

in length than would otherwise be the case if each Defendant filed a 46-page brief.

The Plaintiff has not taken a position on this page-limit request.




                                          3
       Case 3:19-cv-01533-VLB Document 47 Filed 11/26/19 Page 4 of 5



PULLMAN & COMLEY, LLC                    MARK H. DEAN, PC

By: /s/ James T. Shearin                 By: /s/ Mark Dean
James T. Shearin, ct 01326               Mark Dean ct01935
Thomas S. Lambert, ct29561               Mark H. Dean, PC
Pullman & Comley LLC                     241 Main Street, Suite 501
850 Main Street                          Hartford, CT 06106
P.O. Box 7006
Bridgeport, CT 06601-7006                Attorneys for Roland G. LaBonte,
                                         individually and as Trustee of the Roland
Attorneys for Scott A. LaBonte,          G. LaBonte Revocable Trust and the
individually and as Trustee of the       Scott A. LaBonte Dynasty Trust, and
Scott A. LaBonte Revocable Trust,        Marilyn P. LaBonte, individually and as
and Sally A. LaBonte, individually and   Trustee of the Marilyn P. LaBonte 2015
as Trustee of the Scott A. LaBonte       Revocable Trust and Trustee of the
Revocable Trust and Trustee of the       Marilyn P. LaBonte Revocable Trust
Scott A. LaBonte Dynasty Trust


SHIPMAN, SHAIKEN & SCHWEFEL,             COWDERY & MURPHY, LLC
LLC
                                         By: /s/ Thomas J. Murphy
By: /s/ David M. S. Shaiken_____         Thomas J. Murphy ct07959
David M.S. Shaiken ct02297               James J. Healy
Shipman, Shaiken & Schwefel, LLC         Cowdery & Murphy LLC
433 South Main Street, Suite 319         280 Trumbull Street, 22nd Floor
West Hartford, CT 06110                  Hartford, CT 06103

Of Counsel                               Attorneys for Joseph W. Sparveri, Jr.
Attorneys for Scott A. LaBonte,
individually and as Trustee of the
Scott A. LaBonte Revocable Trust,
and Sally A. LaBonte, individually and
as Trustee of the Scott A. LaBonte
Revocable Trust and Trustee of the
Scott A. LaBonte Dynasty Trust




                                         4
           Case 3:19-cv-01533-VLB Document 47 Filed 11/26/19 Page 5 of 5



 FINN DIXON & HERLING LLP                NATALE & WOLINETZ

 By: /s/ Alfred U. Pavlis                By: /s/ Anthony Natale
 Alfred U. Pavlis ct 08603               Anthony Natale ct08451
 Finn Dixon & Herling LLP                Natale & Wolinetz
 6 Landmark Sq.                          116 Oak Street
 Stamford, CT 06901-2704                 Glastonbury, CT 06033
                                         Attorneys for Lawrence J. Marks, Esq.
 Attorneys for Paul Bourdeau, Esq.       and Juliano & Marks, LLC

 CARMODY TORRANCE SANDAK
 HENNESSEY LLP

 By: /s/ Thomas J. Sansone
 Thomas J. Sansone ct00671
 Carmody Torrance Sandak Hennessey
 LLP
 195 Church Street
 PO Box 1950
 New Haven, CT 06509
 Attorneys for Robert A. Landino




                                         5

ACTIVE/78282.1/JTS/8518684v1
